Cause appearing, we grant the parties' motion. Accordingly,
                 we remand this matter to the district court pursuant to its certification,
                 and we order this appeal dismissed. This dismissal is without prejudice to
                 appellant's right to file a motion to reinstate this appeal should the
                 district court decline to grant the relief requested.' Any such motion to
                 reinstate this appeal shall be filed within 60 days of the district court's
                 order declining to grant the requested relief. The parties' request to stay
                 the briefing schedule in this matter is denied as moot.
                             It is so ORDERED.



                                                                   SAt               J
                                                    Hardesty


                                                                                 .   J.
                                                    Douglas


                                                                                     J.




                 cc: Hon. Jerry A. Wiese, District Judge
                      Greene Infuso, LLP
                      Kravitz, Schnitzer & Johnson, Chtd.
                      Eighth District Court Clerk


                       'We note that any aggrieved party may file a notice of appeal from
                 any appealable order entered at the completion of the district court
                 proceedings. See NRAP 3A.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e